DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest manufacturing methods of a back channel etching indium gallium zinc oxide thin film transistor (BCE IGZO TFT) device, comprising: depositing an active layer on the first electrode layer and the gate insulating layer, and the active later and the first electrode layer in direct contact; and depositing a second metal layer on the active layer, and the second metal layer forming a source, a drain, and a second electrode layer by a patterning process (claim 1), disposing an active layer on the first electrode layer and the gate insulating layer without performing etching process, and the active later and the first electrode layer in direct contact; and depositing a second metal layer on the active layer, and the second metal layer forming a source, a drain, and a second electrode layer by a patterning process (claim 7) and an active layer disposed on the first electrode layer and the gate insulating, and the active layer and the first electrode layer in direct contact; a source disposed on the active layer; a drain disposed on the active layer; and a second electrode layer disposed on the active layer (claim 13) as described in the independent claims and in the context of their recited processes, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al (US 2020/0027938 A1) discloses a pixel circuit, manufacturing method and display device.
Cha et al (US 2015/0069378 A1) discloses a thin film transistor array substrate, method of manufacturing the same, and display apparatus including the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
February 11, 2022